Citation Nr: 0120698	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  98-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
scars of the head and face, residuals of lacerations.

2.  Entitlement to an initial compensable evaluation for 
residuals of a laceration of the abdominal wall.

3.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

4.  Evaluation of residuals of a lower leg injury, tibial 
nerve area, with chronic pain and loss of saphenous vein, 
currently rated as 20 percent disabling.  

5.  Evaluation of headaches, with history of memory loss, 
currently rated as 10 percent disabling.  

6.  Evaluation of chronic low back pain, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board remanded this matter in August 2000.  The requested 
development with regard to PTSD, residuals of a lower leg 
injury, tibial nerve area, with chronic pain and loss of 
saphenous vein, and chronic low back pain has been 
accomplished.  An initial compensable evaluation for scars of 
the head and face, residuals of lacerations, residuals of a 
laceration of the abdominal wall and an initial evaluation in 
excess of 10 percent for headaches, with history of memory 
loss will be addressed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flattened affect, 
depressed mood, nightmares, sleep impairment which interfered 
with his ability to maintain gainful employment and 
disturbance of mood.  

2.  The veteran's residuals of a lower leg injury, tibial 
nerve area, with chronic pain and loss of saphenous vein are 
manifested by moderately severe muscle group XI impairment 
and severe incomplete paralysis of the anterior tibial nerve.  

3.  The veteran's chronic low back pain is manifested by pain 
and slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §  4.7, 4.14, 4.130, Diagnostic Code 
9411 (2000).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a lower leg injury, tibial nerve area, with 
chronic pain and loss of saphenous vein has not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §  
4.7, 4.14, 4.55, 4.56, 4.73, 4.124a, Diagnostic Codes 5311, 
8523 (2000).

3.  The criteria for a rating in excess of 10 percent for 
chronic low back have not been met.  38 U.S.C.A. § 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §  4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001).  The rating 
decision as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The Board remanded this matter in 
August 2000 to attempt to obtain all relevant evidence.  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the bases of the 
denial of the claim.  The RO requested all relevant treatment 
records identified by the veteran.  

The veteran was provided VA examinations in 1995, 1998 and 
2000.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

Private medical records, dated June 1994, show that the 
veteran was seen in the emergency room following a vehicle 
accident.  He reported pain at the left lower leg.  There 
were abrasions on the left upper thigh and a 15 cm soft-
tissue wound at the left ankle with a severed muscle fascia 
but without indication of fracture.  The long saphenous vein 
was exposed in this area, but was not injured.  Overall, 
there was no clinical indication of a bone injury.  There 
were no neurological failures.  The diagnoses included soft-
tissue injuries to the left lower leg.  

The March 1995 Recommendation for the Medical Evaluation 
Board report indicated that the veteran had tenderness in the 
lumbosacral spine.  His motor and sensory examination was 
normal in the lower extremities except for marked tenderness 
on the lower aspect of his medical ankle and at the distal 
aspect of his wound.  There was a neuroma at the distal 
aspect of his medial leg wound, which was longitudinal in 
nature just posterior to the tibia and was approximately 13 
cm long.  The saphenous vein was not intact distally and the 
saphenous nerve distribution sensation was absent.  The 
veteran had a full range of motion of his ankles and his gait 
was normal.  His lumbosacral spine and ankle x-rays were 
within normal limits.  The diagnoses were left leg neuroma 
secondary to trauma, venous congestion secondary to loss of 
saphenous nerve secondary to trauma and lumbosacral spin 
pain.  The examiner stated that the veteran was no longer 
able to perform his duties as a soldier was or as a mechanic.  
It was recommended that he be referred to the Physical 
Evaluation Board for further disposition.  

PTSD  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (2000).  

Pursuant to 38 C.F.R. 4.130, Diagnostic Code 9411 (2000), a 
50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected PTSD does not warrant a 
higher evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  His Global Assessment of Functioning (GAF) 
scores was between 45 and 65.  GAF scores are intended to be 
the clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  At 
the August 1998 VA examination his GAF was 45, which is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  At the November 2000 VA examination his GAF 
was 65, since he was working.  This GAF score is indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, or occupational 
functioning (e.g., theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

The evidence of record does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships, as required for a 70 percent evaluation.  38 
C.F.R. 4.130, Diagnostic Code 9411 (2000).  

Although the veteran admitted to suicidal thoughts and 
ideations in August 1998 and September 1999 he denied current 
plans or intent and reported that he was better and did not 
have thoughts of harming himself or others.  The VA 
outpatient treatment records show that in November 1999 he 
denied striking out behaviors and homicidal ideas.  He 
appeared happy and smiling.  At the October 1995 and November 
2000 VA examinations the veteran denied any suicidal ideas; 
his speech was spontaneous and of a normal rate and rhythm.  

Conversely, at the August 1998 VA examination the veteran's 
speech was slow but he appeared able to maintain minimal 
personal hygiene and other basic activities of daily living.  
The examiner commented that the veteran had difficulty in 
establishing and maintaining effective social and 
occupational relationships due to his service-connected PTSD.  
The October 1995 VA mental disorders examination report 
provided that the veteran's attitude was pleasant and 
cooperative.  He was able to interact and relate to the 
examiner without difficulty.  The February 1997 Persian Gulf 
examination report and the February 1998 VA examination found 
that the veteran suffered from depression and had flashback 
and nightmares.  

The September 1999 VA outpatient treatment records reveal 
that he frequently argued with his wife and felt as if she 
picked on him.  The veteran wrecked the car accidentally 
while he was angry with his wife; he was very irritable.  He 
attended the PTSD group and participated well in 
interpersonal relationships.  The veteran demonstrated 
interest and comprehension through comments and questions.  
He attended the anger management group and was attentive to 
the group.  The veteran was less angry and explosive and by 
November 1999 his anger management improved.  

The criteria for a 100 percent evaluation have not been met.  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name has not been shown by the evidence of record.  38 
C.F.R. 4.130, Diagnostic Code 9411 (2000).  The Court has 
held that the latter criteria present three independent bases 
for a grant of a 100 percent evaluation under Diagnostic Code 
9411.  See Johnson v. Brown, 7 Vet. App. 95, 98 (1994).

At the October 1995 VA mental disorders examination the 
veteran exhibited a normal range of effective responses, 
which were intensely related to thought content.  His 
judgment was reality based and realistic for present and 
future goals.  The veteran was able to set priorities and 
make appropriate decisions to common problems of daily 
living.  

At the February 1998 VA examination the veteran was alert and 
oriented.  He did not make good eye contact at times, but at 
the same time he was cooperative and seemed to appreciate 
attempts at understanding his emotional problems.  At the 
August 1998 VA examination the veteran's thought processes 
and thought content appeared to be within normal limits.  He 
denied current delusions and hallucinations and was fully 
oriented.  His memory, concentration, judgment and abstract 
thinking appeared to be severely impaired.  

In September 1999 his he reported intrusive thoughts.  His 
main problems were aggression and anger; he struck his wife.  
He reported such symptoms as mild anxiety, re-experiencing 
traumatic events through memories, frequent nightmares and / 
or flashbacks, intrusive thoughts and guilt feelings about 
surviving the war experience.  He tended to isolate himself 
and wanted to be alone.  At the November 2000 VA examination 
he was alert and oriented to time, place, person and object.  
His higher cognitive functions were intact and his thought 
process was coherent.  

In September 1999 the veteran described occasional feelings 
of ahendonia and not caring.  The veteran felt ashamed of his 
behavior at times and had a slight decrease in energy and 
appetite, but there was no weight loss.  At the November 2000 
VA examination the veteran exhibited good eye contact.  His 
mood was described as fair and his affect was slightly 
constricted.  The Board has considered the entire record and 
finds that the veteran's PTSD is manifested by flat affect, 
depressed mood, nightmares, sleep impairment which interfered 
with his ability to maintain gainful employment and 
disturbance of mood.  Therefore the Board concludes that the 
criteria for an increased evaluation for PTSD have not been 
met.

Residuals of a Lower Leg Injury  

The veteran's residuals of a lower leg injury, tibial nerve 
area, with chronic pain and loss of saphenous vein are 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Code 5311 for damage to muscle group XI and 
under 38 C.F.R. § 4.124a, Diagnostic Code 8523, for 
impairment of the anterior tibial nerve.

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a 20 percent 
rating is warranted for a moderately severe impairment.  A 30 
percent rating is warranted for a severe impairment.  The 
muscles of group XI involve the functions of propulsion and 
plantar flexion of foot, including (1); stabilization of arch 
(2, 3); flexion of toes (4, 5); flexion of knee (6), as well 
as the posterior and lateral crural muscles, and muscles of 
the calf, including the (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) the plantaris.  Id.  

Under 38 C.F.R. § 4.56, a moderately severe disability of 
muscles is evidenced by objective findings that may include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56 (d)(3)(iii).  

A severe disability of muscles is evidenced by objective 
findings that may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle, (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests, (D) Visible or measurable atrophy, 
(E) Adaptive contraction of an opposing group of muscles, (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle, and (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(iii).  

Under Diagnostic Code 8523, incomplete paralysis of the 
anterior tibial nerve, resulting in severe impairment, 
warrants a 20 percent rating.  A 30 percent disability rating 
is assigned for complete paralysis, with loss of dorsal 
flexion of the foot, of the anterior tibial nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8523 (2000).  

In evaluating the evidentiary record, it is clear that the 20 
percent rating currently assigned most closely defines the 
veteran's disability resulting from his service-connected 
residuals of a lower leg injury, tibial nerve area, with 
chronic pain and loss of saphenous vein under Diagnostic 
Codes 5311 and 8523.  At the September 1995 VA examination 
there was a long scar about 20 cm long on the left leg in the 
median side parallel to the tibia where obviously a 
laceration wound was present and sutured.  Some lack of 
sensitivity just above the left ankle on the medial side 
where the nerve damage occurred at the time of the accident 
was noted.  The veteran's gait was normal with the slightest 
possible limp because of pain in the left ankle.  The left 
ankle was minimally swollen and was tender when the foot was 
flexed medially.  The diagnoses included status post 
compression wound of the left femur area at that time, 
surgical repair of the left leg and lack of sensitive or 
decreased sensitive of the left tibial nerve area above the 
ankle.  

The peripheral nerves examination revealed normal motor 
strength in all extremities with normal bulk and tone.  There 
was decreased pinprick of the distal left lower extremity, as 
well as hyperesthetic sensation of the medial malleolus 
region of the left foot.  The veteran had exaggerated 
vibratory sensation in the left foot as well, but this was 
normal on the right.  Deep tendon reflexes were normal 
bilaterally with ankles somewhat diminished bilaterally and 
normal response to plantar stimulation.  The impression was 
status post severe motor vehicle accident with apparent post-
traumatic residual including left lower extremity peripheral 
neuropathy, most likely due to aberrant reinnervation of the 
medial aspect of his foot.  

At the February 1998 VA examination the veteran's gait was 
abnormal as manifested by a limp from his injured left leg.  
Range of motion of both knees was normal with 140 degrees 
flexion and 180 degrees extension.  There appeared to be 
slightly diminished musculature in the left leg.  Muscle 
strength was slightly diminished in the left leg.  Deep 
tendon reflexes were normal in the lower extremity.  There 
was an audible click when the left knee was flexed and 
extended.  There was no tenderness at the joint line or sign 
of inflammation in the knee joint.  The feet and thighs were 
normal.  Deep tendon reflexes were normal.  There was a well-
healed scar extending almost the full length of the left leg 
medially below the knee.  The diagnoses included status post 
motor vehicle accident with residual pain and weakness of the 
left knee and leg when walking or standing.  

VA outpatient treatment records show that the veteran was 
seen in the rheumatology clinic between October 1998 and 
October 2000.  In October 1998 the veteran was seen for a 
knee injury.  His cane was adjusted and gait training was 
given.  In July 1999 marginal tenderness without instability 
of the left knee was noted.  However, there was no ankle 
tenderness or metatarsal phalangeal digital tenderness or 
swelling of either foot.  The veteran ambulated with a cane 
and avoided full weight bearing on the left knee.  The 
impressions were asymmetric arthralgia without evidence of 
synovitis, and suspect early degenerative joint disease of 
the left knee.  In August 1999 the knees had full extension 
with marginal tenderness of the left knee without effusion or 
synovial swelling.  X-rays showed that there was preservation 
of the joint spaces in both knees.  No osteophyte formation 
or degenerative changes were seen and no fracture was 
identified.  The impression was osteoarthritis.  In September 
1999 the knees had marginal tenderness bilaterally.  There 
was no instability or effusion.  Crepitation was audible and 
palpable on passive flexion / extension in both knees.  The 
impression was early osteoarthritis of both knees, most 
likely post-traumatic.  In November 1999 the veteran reported 
left leg pain and swelling.  

In June 2000 the knees had a full range of motion without 
instability or demonstrable effusion.  There was tenderness 
over the pes tendon insertion and medial joint margin of the 
left knee.  The ankles were not tender and had a full range 
of motion without digital swelling in the feet.  The 
impression was early knee osteoarthritis, stable.  In October 
2000, examination of the lower extremities showed good range 
of motion in the knees although tender bilaterally with 
movement.  There was no effusion or erythema.  Examination of 
the ankles and toes showed no active synovitis.  Quadriceps 
strength was diminished on the left compared to the right.  
Bilateral knee x-rays revealed slight varus deformity of the 
right knee joint and minimal sclerosis in the left 
patellofemoral space without significant osteophyte 
formation.  The impression was bilateral knee arthralgias.  
The veteran had a history of early osteoarthritis of the 
knees.  

Pursuant to the Board's August 2000 remand the VA examined 
the veteran in November 2000.  There was a 13.5-cm scar over 
the left medial calf.  This was well healed and appeared to 
be a surgical scar.  Motion stopped when pain began and there 
was objective evidence of painful motion.  No edema or 
effusion was noted.  There was instability, weakness and 
tenderness but no redness or heat.  There was abnormal 
movement and guarding of movement.  The veteran had a marked 
limp, using a cane.  Right knee flexion was 136 degrees and 
left knee flexion was 106 degrees.  Extension on the right 
and left was 0 degrees.  Stability was good.  Dorsiflexion of 
the right ankle was 20 degrees and the left ankle was 18 
degrees.  Plantar flexion was 43 degrees on the right and 40 
degrees on the left.  Ankle x-rays showed that there were no 
bony abnormalities.  The diagnoses were slight varus 
deformity of the right knee joint, minimal sclerosis in the 
left knee joint, confirmed by x-ray, arthralgia of the left 
ankle with loss of function due to pain.  

The examiner reviewed the results of the December 1994 nerve 
conduction study.  He commented that it was remarkable for 
normal nerve conduction studies of the right and left tibial 
and peroneal motor nerves.  The right saphenous nerve was 
normal.  The left saphenous nerve was absent or unattainable.  
These findings were consistent with a left saphenous nerve 
injury.  It was noted that the veteran was not willing to 
undergo further testing such as an eletromyograph / nerve 
conduction studies.  

In answer to the remand questions and opinion, x-rays of the 
knees were evaluated for degenerative joint disease.  The 
examiner felt that any abnormalities on the x-ray were due to 
the motor vehicle accident rather than chronic use.  Loss of 
saphenous veins was not evident at the time of the November 
2000 examination.  No venous structures of either leg were 
prominent.  There were subjective complaints of pain in the 
left leg, and was evidence of pain visibly manifested on 
moving of the left lower extremity, but no evidence of muscle 
atrophy.  The veteran winced when he moved the leg but that 
was the only impairment noted attributable to his service-
connected leg disorder.  There was no evidence of weakened 
movement, excess fatigability or incoordination.  The veteran 
had diminished range of motion of the left knee and slightly 
on the left ankle.  

Based on all the evidence of record, the Board finds that the 
presented symptomatology more nearly approximates the 
criteria for a 20 percent rating for a moderately severe 
impairment of the muscles of Group XI.  See 38 C.F.R. §§ 
4.41, 4.56(d)(3); Schafrath, 1 Vet. App. at 595-596; see 
generally DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. 
§§ 4.40, 4.45.  The Board concludes that an increased 
evaluation for residuals of a lower leg injury, tibial nerve 
area, with chronic pain and loss of saphenous vein under 
Diagnostic Code 8523 is not warranted.  

Chronic Low Back Pain  

The veteran's chronic low back pain is evaluated as 
lumbosacral strain under 38 C.F.R. § 4.71a; Diagnostic Code 
5295.  Lumbosacral strain manifested by severe disability; 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign; marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, is assigned a 40 percent rating.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, is assigned a 
20 percent rating.  Lumbosacral strain with characteristic 
pain on motion is assigned a 10 percent rating.  38 C.F.R. § 
4.71a; Diagnostic Code 5295 (2000).

A careful review of the evidence of record finds that 
entitlement to an increased evaluation for the service-
connected chronic low back pain is not warranted.  The 
evidence did not demonstrate the presence of muscle spasms or 
the unilateral loss of lateral spine motion in a standing 
position.  The May 1996 private medical records show that 
there was pain on extreme forward bending and at the November 
2000 VA examination there was slight evidence of painful 
motion, spasm, weakness and tenderness.  Competent evidence 
of marked limitation of forward bending in standing position, 
loss of lateral motion or unilateral loss of lateral spine 
motion, in standing position has not been presented.  The 
range of motion of the lumbosacral spine was normal at the 
February 1998 VA examination.  VA outpatient treatment 
records show that there was good range of motion of the 
lumbar spine in October 2000.  At the November 2000 VA 
examination flexion was 46 degrees on the right and 40 
degrees on the left, but should be 50 degrees.  Forward 
flexion was 105 degrees, but should be 90 degrees.  Backward 
extension was 26 degrees, but should be 30 degrees.  Clearly, 
the evidence does not demonstrate entitlement to an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Moreover, there is no indication of increased disability due 
to fatigue, weakness or incoordination.  The November 2000 VA 
examiner commented that there was no evidence of weakened 
movement, excess fatigability or incoordination.  As there is 
no evidence of fractured vertebra or ankylosis of the spine, 
the Board finds no basis for application or consideration of 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, or 5289.

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
primary symptoms of the veteran's chronic low back disability 
are pain and slight limitation of motion.  For these 
symptoms, the veteran is currently in receipt of a 10 percent 
evaluation.  

The medical evidence does not show swelling, deformity, or 
atrophy.  There were no postural abnormalities or fixed 
deformities at the November 2000 VA examination.  The 
musculature of the back was good.  There were subjective 
complaints of pain in the back but no evidence of muscle 
atrophy.  The veteran winced when he moved his back but that 
was the only impairment noted attributable to his service-
connected back disorder.  Thus, the Board concludes that 
there is not pain, which warrants an increased rating under 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  For these reasons, a 
higher evaluation is not warranted based on 38 C.F.R. 
§§ 4.40, 4.45, or 4.59 (2000).  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected chronic low back pain.  


ORDER

An increased evaluation for PTSD is denied.  

An increased evaluation for residuals of a lower leg injury, 
tibial nerve area, with chronic pain and loss of saphenous 
vein is denied.  

An increased evaluation for chronic low back pain is denied.  


REMAND

The Board remanded the issues of an initial compensable 
evaluation for scars of the head and face, residuals of 
lacerations, residuals of a laceration of the abdominal wall 
and an initial evaluation in excess of 10 percent for 
headaches, with history of memory loss in August 2000.  The 
veteran was to be afforded the appropriate VA examinations to 
determine the extent the above disabilities.  The examiner 
was to comment on the location and size of the scars; the 
presence or absence of tenderness, pain, and ulceration; 
whether the scars were disfiguring; and whether the scars 
limited the function of the parts affected.  With respect to 
the veteran's service-connected headaches, with memory loss, 
the examiner was to comment on the severity and frequency of 
the headaches.  

These examinations were not done.  In Stegall v. West, 11 
Vet. App. 268, 271 (1998), the Court held that the Board's 
remand of a matter to the RO confers on the claimant, as a 
matter of law, the right to compliance with that remand 
order.  Further, such remands impose upon the Secretary a 
concomitant duty to ensure compliance with the terms of the 
remand.  Id.  It is clear from these mandates that the 
Secretary is responsible for ensuring the proper execution 
and administration of all laws administered by VA and that 
holdings of the Court are precedent to be followed.  Stegall, 
supra.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the extent of his service-connected scars 
of the head and face, residuals of 
lacerations, residuals of a laceration of 
the abdominal wall and headaches, with 
history of memory loss.  The claims 
folder should be made available to the 
examiners for review before the 
examinations and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the reports.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

a.  With respect to the veteran's 
service-connected scars, the examiner 
should comment on the location and size 
of the scars; the presence or absence of 
tenderness, pain, and ulceration; whether 
the scars are disfiguring; and whether 
the scars limit the function of the parts 
affected.

b.  With respect to the veteran's 
service-connected headaches, with memory 
loss, the examiner should comment on the 
severity and frequency of the headaches.  

2.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


